Citation Nr: 1700652	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  11-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to February 16, 2011, and in
excess of 20 percent beginning February 16, 2011, for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and her daughter


ATTORNEY FOR THE BOARD

F. Yankey Counsel

INTRODUCTION

The Veteran had active naval service from July 1983 to March 1985.

This case comes before the Board of Veterans' Appeals (Board on appeal from a
June 2009 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran and her daughter testified at a hearing
before the undersigned Acting Veterans Law Judge at the RO in May 2014.  A
transcript of that hearing has been associated with the claims file.

In July 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.

The Veteran's low back disability is evaluated as 10 percent disabling prior to February 16, 2011, and as 20 percent disabling thereafter.  Her current claim for an increased rating was submitted in February 2009.

Under the general rating formula for disease and injuries of the spine, associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a Diagnostic Code 5243, Note (1).

Furthermore, intervertebral disc syndrome (IVDS) is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS, based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

For IVDS manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

In accordance with the Board's July 2014 remand, the Veteran was afforded her most recent VA examination in September 2014.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine, spinal fusion and intervertebral disc disease.  The examiner also found that the Veteran had moderate radiculopathy in the right lower extremity and mild radiculopathy in the left lower extremity.  In addition, the examiner noted that the Veteran had experienced incapacitating episodes having a total duration of at least six weeks during the previous 12 months, due to intervertebral disc syndrome (IVDS).

Subsequent to the September 2014 examination, the RO requested a VA medical opinion as to whether the Veteran's currently diagnosed conditions (IVD, DDD, spinal fusion and radiculopathy of the lower extremities) are a manifestation of her service-connected lumbar strain or are otherwise due to her military service.

In a March 2015 VA opinion, the examiner concluded that the Veteran's current back issues, including IVDS and spinal fusion, are less likely related to her service injury and more likely related to an acute issue since service, in or around 2011, and her DDD is less likely related to her injury in service than changes in the spine since then.  However, he noted that it would be mere speculation to say what is causing the DDD, as the Veteran has had other issues since service.  In rendering his opinion, the examiner noted that the Veteran was seen in 2011 for back pain, which was noted to be acute with chronic pain.  He noted further that an MRI in 2010 showed DDD and central disc protrusion at L3-4 and L4-5, with no evidence of nerve root compression or disc extrusion.

The examiner also opined that the Veteran's current radiculopathy is less likely due to her service injury and more likely due to injury that has occurred since service.  His rationale was that the Veteran had an acute chronic injury in 2011 and she has since had fusion. 

The Board finds that the findings of IVDS and radiculopathy from the September 2014 examination meet the criteria for a higher rating for the Veteran's low back disability.  However, the March 2015 examiner's opinion as to whether the currently diagnosed DDD, IVDS and/or radiculopathy are related to the Veteran's lumbar strain, is inadequate for evaluation purposes.  In this regard, the examiner essentially opined that because the Veteran sustained a post-service injury to her back in 2011, then her current findings are related to that rather than her in-service back injury.  The examiner has not adequately explained why he believes it is more likely that the Veteran's current back problems and associated neurological disorders, i.e. DDD, IVDS and radiculopathy of the lower extremities, are related to the post-service 2011 injury rather than the in-service injury.  

Because the March 2015 examiner's opinion includes an inadequate rationale, the Board finds that another VA examination and opinion are needed.  38 U.S.C.A. 
§ 5103A (d) (West 2014).

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  After completing the above action, the Veteran should be afforded a VA examination to evaluate the current severity of her service-connected lumbar spine disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies and nerve conduction studies should be performed. 

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

Tests of joint movement against varying resistance should be performed.  The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also indicate whether there is any form of ankylosis. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. 

The examiner should identify any nerves affected by the lumbar spine disability and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) and a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis. 

The examiner should specifically identify the frequency and duration of any periods of bed rest prescribed by a physician.

The examiner should specifically state whether any diagnosed neurological impairment, including radiculopathy of the lower extremities, degenerative disc disease or IVDS, is related to the service-connected lumbar strain, or otherwise related to the Veteran's active military service.

Finally, the VA examiner should test the range of the lumbar spine motion in active and passive motion and with and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the testing is not necessary in this case, he or she should clearly explain why that is so.  

A complete rationale should be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report history and symptoms and that her reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner should provide a rationale for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so, and must state whether there is additional evidence that would permit the necessary opinion to be made.

3.  After completion of the above and any other development deemed necessary, review the expanded record, and readjudicate the remaining issue on appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, afforded an opportunity to respond, and the case should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

